Citation Nr: 0024963	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  95-24 275 A	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the marriage between the appellant and the 
veteran was valid under Department of Veterans Affairs laws, 
so that the appellant may be entitled to an apportionment of 
the veteran's Department of Veterans Affairs compensation 
benefits during the time of their marriage.  

2.  Whether the children C, D, and A, may be considered the 
veteran's dependent children, for purposes of entitlement to 
an apportionment of the veteran's Department of Veterans 
Affairs compensation benefits.

3.  Entitlement to an earlier effective date for an 
apportionment award of the veteran's Department of Veterans 
Affairs compensation benefits, on behalf of the veteran's 
child, J.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.

The Board notes that the issues certified for appeal were 
worded slightly differently than those listed on the ISSUE 
page in this decision.  However, in light of a thorough 
review of the history of this appeal, as well as the 
appellant's contentions in this case, the Board has 
recharacterized the issues to more accurately reflect the 
nature of these claims. 


FINDINGS OF FACT

1.  The record reflects that veteran was married to [redacted] 
in 1967, and they were divorced in 1970; he was married to 
[redacted] in 1972, and although he maintains they were divorced, 
there is no divorce decree of record and attempts to locate a 
divorce decree have been negative; he was married to [redacted] 
in 1975, and divorced from her in 1983.

2.  The appellant and the veteran were married in August 
1990.

3.  The parties had one child together prior to the marriage, 
J, born in November 1987.  

4.  The appellant brought three children (C, D, and A) into 
the marriage, who were not the veteran's biological children; 
C was born in February 1978, D was born in May 1981, and A 
was born in September 1984.

5.  The parties separated in early November 1994, and were 
divorced in June 1995.

6.  Following November 1994, the veteran's stepchildren were 
not members of his household.

7.  In December 1994, the appellant filed a claim for an 
apportioned share of the veteran's VA compensation benefits, 
on behalf of all four children, who were all less than 18 
years old at that time.

8.  Pursuant to a May 1995 Special Apportionment Decision, an 
apportionment was awarded on behalf of J, the veteran's 
biological child; payment of that award commenced on January 
1, 1995.


CONCLUSIONS OF LAW

1.  The parties' marriage is deemed valid for the limited 
purpose of this appeal, but the requirements for awarding the 
appellant an apportionment of the veteran's VA compensation 
benefits have not been met.  38 U.S.C.A. §§ 103(c), 5307 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.50(a), 3.450, 3.451 
(1999). 

2.  The children, C, D, and A, may not be established as the 
veteran's dependents, for purposes of receiving an 
apportioned share of the veteran's VA compensation benefits.  
38 U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. §§ 3.57, 3.450 
(1999).

3.  The requirements for an effective date of November 2, 
1994, for an apportionment award of the veteran's VA 
compensation benefits on behalf of his biological child J, 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that this appeal was previously before the 
Board, and remanded in August 1999 to clarify the appellant's 
representation, and to schedule the parties for a hearing 
before a Member of the Board.  In March 2000, the parties 
appeared at a hearing before the undersigned Member of the 
Board, via video conference.  The Board finds that the 
development requested in the August 1999 BVA remand has been 
completed, and the Board will proceed with appellate review.

This appeal arose out of the appellant's claim for an 
apportioned share of the veteran's VA compensation benefits, 
on behalf of herself and her children.  The appellant is the 
veteran's former spouse.  Prior to their marriage, the 
parties had one child together, J, born in November 1987.  
The parties were married in August 1990.  The appellant 
brought three additional children into the marriage, who were 
not the veteran's biological children.  Those children were 
as follows:  C, born in February 1978; D, born in May 1981; 
and A, born in September 1984.  The parties separated in 
early November 1994, and were divorced in June 1995.  

In December 1994, the appellant filed a claim for an 
apportionment of the veteran's VA compensation benefits, on 
behalf of herself and her four children.  In her claim, the 
appellant indicated that the veteran had left, and would not 
be returning.  The Board notes that at the time of that 
claim, the children were all under the age of 18.  

In a May 1995 Special Apportionment Decision, the appellant 
was awarded an apportioned share of the veteran's VA 
compensation benefits, on behalf of her and the veteran's 
biological child, J.  Payment of that award commenced January 
1, 1995, which was the first day of the month following the 
date of receipt of the claim for benefits, in December 1994.  
See 38 C.F.R. § 3.31.  The appellant disagreed with the 
decision, and initiated this appeal.  Essentially, the 
appellant contends that the apportionment award should also 
reflect benefits for her other three children and herself.  
Moreover, the appellant feels that the effective date of the 
award to J should be earlier.  

Initially, the Board notes that the validity of the veteran's 
marriage to the appellant is at question, in that the veteran 
may not have terminated a prior marriage before marrying the 
appellant.  Specifically, the record reflects that veteran 
was married to [redacted] in 1967, and they were divorced in 
1970; he was married to [redacted] in 1972, and although he 
claims they were divorced, there is no divorce decree of 
record and attempts to locate a divorce decree have been 
negative; he was married to [redacted] in 1975, and divorced 
from her in 1983.  As already noted, the appellant and the 
veteran were married in August 1990, and divorced in June 
1995.

I.  Apportionment on behalf of the Appellant.

According to VA law, all or any part of the veteran's VA 
benefits may be apportioned on behalf of his spouse, if the 
veteran is not residing with his spouse and the veteran is 
not reasonably discharging his responsibility for the 
spouse's support.  38 C.F.R. § 3.450(a).  Spouse means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 
3.50(a).  A marriage "means a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the rights to benefits accrued."  38 C.F.R. § 3.1(j); 
see 38 U.S.C.A. § 103(c).

As the parties were separated in November 1994, and divorced 
in June 1995, there would be no basis to award an 
apportionment after that time period as VA laws and 
regulations do not provide for apportionments for a former 
spouse.  See 38 C.F.R. § 3.450.  Nevertheless, if the 
marriage is deemed valid, the appellant may be entitled to an 
apportionment for the time period prior to the June 1995 
divorce and following their separation.

The appellant has indicated that she was unaware that the 
veteran may still have been married at the time of their 
marriage.  In fact, she indicated that she was only aware of 
the veteran's prior marriage to [redacted], but she was not 
aware that he had been married on two other occasions.  The 
file reveals that the appellant and the RO undertook efforts 
to locate the veteran's divorce decrees regarding all his 
prior marriages, but no divorce decree was found for the 
veteran's prior marriage to [redacted].  In the March 2000 
hearing before the undersigned Member of the Board, the 
veteran testified that [redacted] had divorced him, and was now 
living in California.  Nevertheless, he did not provide a 
copy of the divorce decree.  In short, there may have been a 
legal impediment to the parties' marriage.  

VA regulations contain guidelines for determining whether a 
marriage is valid.  See 38 C.F.R. § 3.52.  However, the 
language of that regulation presumes that a veteran is 
deceased, and that a surviving spouse is the claimant.  
Therefore, it does not appear that the Board may apply that 
regulation in the present case.  

In summary, the appellant maintains that she was unaware of a 
legal impediment prior to the marriage.  Additionally, the 
parties had a child together, underwent a marriage ceremony, 
and lived together as husband and wife, along with the 
children.  Moreover, the veteran claims that he was divorced 
from [redacted], although there is no evidence of a divorce.  
Despite the possible legal impediment to the parties' 
marriage, the Board will accept that the marriage between the 
parties was valid according to VA law, for the limited 
purpose of this appeal.  However, the Board finds that the 
appellant's claim for an apportioned share of the veteran's 
VA compensation benefits fails for other reasons set forth 
below.
 
The Board reiterates that the pertinent time period in this 
appeal is November 1994 to June 1995, as that is the time 
period after the parties were no longer residing together, 
but prior to the divorce.  Looking at the parties finances 
during that time period, the record reveals that the 
appellant's reported monthly income of $1,293.00 was less 
than her reported total monthly expenses of $1,438.00, by 
approximately $145.00.  The veteran's monthly income, 
consisting of VA benefits, was $371.00, which was 
approximately $40.00 more than his reported monthly expenses 
of $330.68.  The veteran was not receiving additional VA 
benefits for his dependents.  In a May 1995 Special 
Apportionment decision, the veteran's son J was awarded an 
apportionment of the veteran's benefits in a monthly amount 
of $29.00, thus decreasing the veteran's monthly income and 
increasing the appellant's monthly income by that amount. 

In light of the foregoing, the Board does not find that the 
appellant was entitled to an apportionment of the veteran's 
VA benefits between November 1994, and June 1995.  In that 
regard, the Board finds that the appellant's monthly expenses 
were only slightly more than her monthly income.  Moreover, 
that discrepancy was lessened when an apportionment was 
awarded to support the veteran's biological son.  Finally, 
the veteran was not receiving any additional monthly benefits 
for dependents, and his total monthly income was not much 
more than his total monthly expenses.  In short, the Board 
finds that even assuming for purposes of this appeal that the 
parties' marriage was valid, there is still no basis for an 
apportionment of the veteran's VA compensation benefits on 
behalf of the appellant, and the appeal is denied.

II.  Apportionment on behalf of C, D, and A.

Despite the questionable validity of the parties' marriage, 
the Board finds that the outcome of the issue of whether C, 
D, and A may be considered the veteran's dependents, for 
purposes of receiving an apportionment of his VA benefits, is 
not dependent on whether or not the parties' marriage was 
valid.  In that regard, assuming that the marriage between 
the parties was not valid, there would be no legal basis to 
award an apportionment for C, D, and A, as they are not the 
veteran's biological children, and were not legally adopted 
by the veteran.  See 38 C.F.R. §§ 3.57, 3.450.  Moreover, 
assuming that the marriage between the parties was valid, as 
the Board will do for purposes of this appeal, there would 
still be no legal basis to award an apportionment for C, D, 
and A, as a stepchild is only a "child" within the meaning 
of VA law while they are a member of the veteran's household, 
which the facts of this case do not support.  See 38 C.F.R. 
§ 3.57.  In short, as is explained in more detail below, the 
Board finds that regardless of the validity of the marriage 
between the veteran and the appellant, there is no legal 
basis to consider C, D, and A the veteran's dependent 
children, and thus, there is no basis to award them an 
apportionment of the veteran's VA benefits.  

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).

A child of the veteran includes an unmarried person who is a 
legitimate child, or a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years and who is a member of the veteran's 
household or who was a member of the veteran's household at 
the time of the veteran's death.  38 C.F.R. § 3.57(a); see 
38 U.S.C.A. § 101(4)(A).  The term "stepchild" means a 
legitimate or an illegitimate child of the veteran's spouse.  
38 C.F.R. § 3.57(b).  An adopted child is a child adopted for 
a final decree of adoption.  38 C.F.R. § 3.57(c).  In 
summary, an apportionment may be awarded to the veteran's 
child, see 38 C.F.R. § 3.450(a), and a child is either a 
legitimate child, an adopted child, or a stepchild before the 
age of 18 who is a member of the veteran's household.  
38 C.F.R. § 3.57(a).  

The facts of this case, as summarized earlier in this 
decision, reveal that there is no dispute that C, D, and A 
are not the veteran's biological children, and were not 
legally adopted by the veteran.  Rather, the appellant seeks 
an apportionment based on the children's status as the 
veteran's stepchildren, during the appellant's and the 
veteran's marriage.  However, as is explained below, the 
Board finds no legal basis to award an apportionment for C, 
D, and A.

According to the facts of the case, the parties separated in 
November 1994.  The appellant filed a claim for an 
apportionment in December 1994, and indicated that the 
veteran had left, and would not be returning.  The parties 
were divorced in June 1995.  The Board finds that after the 
divorce in June 1995, C, D, and A were no longer considered 
the veteran's stepchildren.  Moreover, prior to the divorce 
in June 1995, but after the parties' separation in November 
1994, although C, D, and A may still have been legally the 
veteran's stepchildren during that time period, there is no 
evidence that C, D, and A were members of the veteran's 
household.  In fact, the appellant indicated in her claim 
that the veteran had left her and the children.  

The Board acknowledges the appellant's statement in her 
substantive appeal, received in August 1995, in which she 
indicated that "we all were members of the same household 
that the veteran ... used to live in."  She also stated that 
he did not live there anymore.  The Board further 
acknowledges the appellant's testimony in which she indicated 
that prior to her marriage to the veteran, as well as during 
the marriage, the veteran treated C, D, and A as his own 
children.  Moreover, the Board notes the veteran's testimony 
in which he indicated that he treated the children as his 
own.  Nevertheless, following the parties' separation in 
November 1994, C, D, and A, were not member's of the same 
household as the veteran, and they simply did not meet the 
definition of a "child," under VA law.  

In short, as C, D, and A are not the veteran's biological 
children, were not formally adopted by the veteran, and were 
not stepchildren who were also members of his household at 
the time the appellant filed a claim for an apportionment, 
they are not his dependent "children" within the meaning of 
VA law.  Furthermore, as they are not considered the 
veteran's "children," there is no legal basis to award an 
apportionment on behalf of C, D, and A, and the appeal is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law).  


III.  Earlier Effective Date.

Pursuant to a May 1995 Special Apportionment decision, an 
apportionment was awarded on behalf of the minor child J, 
payable from January 1, 1995.  The appellant disagreed with 
the effective date, and initiated this appeal.  Specifically, 
in her May 1995 notice of disagreement, the appellant 
contended that the effective date should be in December 1992.  
In the appellant's substantive appeal, received in August 
1995, she further indicated that the effective date should be 
in December 1992, or at least January 1993, when the veteran 
first applied for benefits and indicated that he had five 
dependents.  Moreover, the appellant indicated that she 
supplied the VA with her marriage certificate and the 
children's birth certificates in May 1994, thus, implying 
that should be a proper effective date.  

According to the law, the effective date for an apportionment 
award on an original claim shall be in accordance with the 
facts found.  38 C.F.R. § 3.400(e).  On other than original 
claims, the effective date shall be the first day of the 
month following the month in which the claim is received for 
an apportionment of a veteran's benefits, except under 
certain circumstances not applicable in this case.  38 C.F.R. 
§ 3.400(e)(1).  

Upon a review of this file, it appears that the December 1994 
claim filed by the appellant was an original claim for an 
apportionment.  In that regard, the Board finds no earlier 
statement that could have been construed as a claim for an 
apportionment.  As the December 1994 claim was an original 
claim, the effective date is not limited to the date of that 
claim.  Rather, as noted above, the effective date shall be 
in accordance with the facts found.  See 38 C.F.R. 
§ 3.400(e).  

The Board notes that the regulation governing apportionment 
provides that an apportionment may be awarded on behalf of a 
veteran's children if the veteran is not residing with the 
children and the veteran is not reasonably discharging his 
responsibility for the children's support.  38 C.F.R. 
§ 3.450(a)(1)(ii).  

In the present case, the appellant testified in a March 1996 
hearing that the veteran left on October 31, 1994.  In the 
March 2000 hearing before the undersigned Member of the 
Board, the appellant testified that the veteran left in 
November 1994.  According to the veteran, as reflected in a 
March 1995 statement, he indicated that he did not leave, but 
that his wife left him while he was in the hospital.  A VA 
hospitalization report confirms that the veteran was 
hospitalized from November 2, 1994 to January 6, 1995.  

Although the veteran was hospitalized in November 1994, and 
may not have intentionally "left" the appellant and the 
minor children at that time, the Board finds that the 
evidence supports that the parties no longer lived together 
after November 2, 1994.  Thus, the Board finds that to be a 
reasonable effective date for the apportionment award for J.  
See 3.400(e).  The Board finds no basis for awarding an 
apportionment for J prior to that time, as the appellant 
contends.  In that regard, prior to November 1994, the 
veteran appears to have been living with the appellant and J.  
Moreover, the rules governing apportionment indicate that an 
apportionment is only provided if the veteran is not residing 
with a spouse and/or child.  See 38 C.F.R. § 3.450.  In 
short, the Board finds that the facts support an effective 
date of November 2, 1994, but no earlier.



ORDER

Accepting that the marriage between the veteran and the 
appellant was valid for the limited purpose of this appeal, 
there is no basis to award the appellant an apportionment of 
the veteran's VA compensation benefits, and the appeal is 
denied.

There is no legal basis to consider C, D, and A, as the 
veteran's dependents, for purposes of awarding an apportioned 
share of the veteran's VA compensation benefits, and the 
appeal is denied.
 
Subject to the rules and regulations governing awards of 
monetary benefits, an effective date of November 2, 1994, for 
an apportionment award of the veteran's VA compensation 
benefits on behalf of his child J, is granted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 


